Citation Nr: 1101771	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for pes planus.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for lumbosacral strain.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to an initial compensable evaluation for 
dyspepsia and irritable bowel syndrome (IBS) from October 14, 
2004 to April 19, 2006.

5.  Entitlement to a rating in excess of 10 percent for dyspepsia 
and irritable bowel syndrome from April 19, 2006.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004, August 2005, November 2006, and 
December 2008 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  With 
respect to the Veteran's dyspepsia and irritable bowel syndrome 
disability, the record reflects that the RO granted service 
connection in an August 2005 rating decision and assigned a 
noncompensable evaluation effective October 14, 2004.  
Thereafter, in a November 2006 rating decision, the RO increased 
the evaluation to 10 percent effective April 19, 2006.  The 
Veteran thereafter withdrew his appeal of this rating issue in a 
January 2007 statement, but his representative filed a notice of 
disagreement with the November 2006 award in a February 2007 
letter.  The Board, by a March 2010 action, appears to have 
accepted the February 2007 letter as a revocation of the January 
2007 withdrawal.  The Board therefore finds that the issues for 
appellate review are now best addressed as listed on the title 
page of this decision.  (A claim for a total disability rating 
based on individual unemployability and a claim of service 
connection for costochondritis were previously addressed in the 
Board's March 2010 remand, but these claims were granted by a 
June 2010 RO decision.)

By way of a May 2010 order, the United States Court of Appeals 
for Veterans Claims (Court) vacated and remanded a June 2007 
decision by the Board that had in part, denied the Veteran's 
application to reopen his claims of entitlement to service 
connection for pes planus and lumbosacral strain.  The Court's 
order followed a joint motion for remand.  The remainder of the 
Board's June 2007 decision pertaining to entitlement to service 
connection for tinnitus, a sleep disorder, to include sleep 
apnea, and sexual dysfunction, as secondary to service connected 
posttraumatic stress disorder (PTSD); in addition to a claim for 
higher ratings for PTSD, was not disturbed by the Court.

The issues involving claims to reopen service connection for pes 
planus and lumbosacral strain are addressed in the REMAND portion 
of the decision below.


FINDINGS OF FACT

1.  A left shoulder disability is not attributable to the 
Veteran's period of active military service; it was not 
manifested within the first post-service year and it has not been 
caused or made worse by service-connected disability.

2.  From October 14, 2004, the Veteran's irritable bowel syndrome 
and dyspepsia is productive of no more than moderate 
symptomatology; more or less constant abdominal distress has not 
been shown, and pyrosis and regurgitation is not accompanied by 
substernal or arm or shoulder pain.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left shoulder disability that is 
the result of disease or injury incurred in or aggravated by 
active military service; it may not be presumed to have been 
incurred during service and it is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1112, 1110, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2010).

2.  From October  14, 2004 to April 18, 2006, the criteria for a 
10 percent rating for the Veteran's service-connected irritable 
bowel syndrome and dyspepsia have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.113, 4.114, Diagnostic Codes 
7319, 7346 (2010).

3.  From April 19, 2006, the criteria for a rating in excess of 
10 percent for the Veteran's service-connected irritable bowel 
syndrome and dyspepsia have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.113, 4.114, Diagnostic Codes 
7319, 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

As for the issues decided herein, the Board notes that the 
Veteran was apprised of VA's duties to both notify and assist in 
correspondence dated in October 2004, March 2006, April 2007, 
July 2008, September 2008, November 2008, and January 2009.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's claims, 
any timing errors have been cured by the RO's subsequent actions.  
Id.)  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the evidence 
must show to establish entitlement to service connection for a 
left shoulder disability, and entitlement to a higher rating, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment records (STRs), service personnel records, VA 
and private medical records, and secured examinations in 
furtherance of his claim.  The AOJ also researched the Veteran's 
alleged in-service incident involving his left shoulder by 
obtaining information from the U.S. Army and Joint Service 
Records Research Center (JSRRC).  VA examinations with respect to 
the issues on appeal were obtained in June 2005, September 2006, 
November 2008 and June 2010.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case with respect to a 
higher rating for IBS and dyspepsia are adequate, as they were 
predicated on consideration of the private and VA medical records 
in the claims file, considered all of the pertinent evidence of 
record, and provided information necessary to apply the relevant 
rating criteria.  Further, the Board finds that the VA 
examinations pertaining to service connection for the Veteran's 
left shoulder disability are also adequate as the examinations 
considered the Veteran's service treatment records, statements 
regarding an in-service incident that he alleged led to the 
development of his left shoulder disability, the date of onset of 
his disability, and the contention that his left shoulder 
disability was caused by or the result of his service-connected 
PTSD.  As such, the Board finds that no duty to notify or assist 
remains unmet.

II.  Service Connection--Left Shoulder Disability

Regarding service connection on a secondary basis, the Board 
notes that a disability that is proximately due to or the result 
of a service-connected disease or injury is considered service 
connected, and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Further, additional disability resulting from the 
aggravation of a non-service-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Establishing service connection on a secondary basis therefore 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  

The Veteran contends that he has shoulder pains as a result of 
his service-connected PTSD.  Initially, the Board notes that the 
Veteran is currently service connected for costochondritis of the 
left chest wall as secondary to PTSD.  The Veteran was afforded a 
VA examination in June 2010, where he presented complaining of 
left shoulder and chest wall pain that was intermittent with 
remissions.  At this examination, the Veteran complained of daily 
pain in his left shoulder, and noted that the left shoulder and 
chest wall usually worsened with anxiety.  He reported getting 
tightness across his chest with anxiety and noted that any type 
of anxiety caused a recurrence of left chest discomfort, which 
many times goes into the shoulder.  The Veteran reported that the 
shoulder acted up when the chest bothered him, and noted that 
flare-ups occurred with anxiety.  The June 2010 VA examiner 
explained that any time the Veteran has anxiety, he gets left 
chest wall complaints and symptoms, many times going to the left 
shoulder, specifically due to anxiety.  Therefore, the VA 
examiner reasoned that because the Veteran experienced chest wall 
pain in the form of anxiety, it would appear at least as likely 
as not that his left chest wall costochondritis is secondary to 
episodes of anxiety.  In essence, the 2010 VA examiner described 
the Veteran's left shoulder pain/problems as being a component of 
the symptomatology associated with the Veteran's currently 
service-connected left chest wall costochondritis, as opposed to 
a separately diagnosed left shoulder disability specifically 
related to PTSD.  

Although the Veteran is currently diagnosed with tendonitis in 
his left shoulder, with x-rays demonstrating degenerative changes 
in the left shoulder, (see June 2010 VA examination), no 
physician has associated this diagnosis with the Veteran's 
service-connected PTSD.  The medical evidence of record supports 
the assessment that the Veteran's complained-of pain in the left 
shoulder area is a manifestation of anxiety, not a manifestation 
of a distinct diagnosis, such as arthritis or tendonitis.  
Specifically, M.M., M.D. of Lincoln Family Wellness, P.C., 
reported that in her opinion, although the Veteran suffered from 
chest pain that radiated to his axilla or left shoulder, the 
Veteran did not have a left shoulder disability to which this 
pain was attributed.  In progress notes, Dr. M. again stated that 
although the VA was trying to treat the Veteran's shoulder pain 
separate from his chest pain, the two were correlated.  See 
September 2008 letter.

In summary, the Veteran is currently diagnosed with tendonitis, 
and x-rays show degenerative changes in the left shoulder.  
However, no physician has linked the Veteran's currently 
diagnosed shoulder disabilities to his service-connected PTSD.  
Additionally, although the Veteran suffers from left shoulder 
pain, two physicians found the shoulder pain to be a component of 
his now service-connected left chest wall costochondritis rather 
than due to a separate and distinct shoulder disability.  In any 
event, the Board notes that left shoulder pain alone, without a 
diagnosed or identifiable underlying malady or condition, whether 
part of left chest wall costochondritis or not, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), aff'd, 
259 F.3d. 1356 (Fed. Cir. 2001).

Based on the above analysis, the Board finds that service 
connection for a left shoulder disability due to or a result of 
service-connected PTSD is not warranted.  What pain he 
experiences in that area is not traceable to left shoulder 
pathology.

As for the Veteran's claim that his left shoulder problem is 
related to being hit by a rifle butt during active duty service 
in Vietnam, he has stated that while in Da Nang in the summer of 
1971, there were two vehicles from the 5th Cavalry, including a 
jeep with two soldiers who had been drinking.  According to the 
Veteran, the jeep hit a 16-year old girl who was crossing the 
highway, and rolled over into a ditch.  A five-ton truck 
following the jeep also ran over the girl.  The driver and 
passenger left the scene of the accident, as did the other 
soldiers in the truck.  The Veteran reported that later that 
night, he and a cook were on the highway going into Da Nang when 
he came across a container carrying the deceased 16 year old 
girl.  The Veteran reported that he stopped his vehicle, and was 
fired upon and captured by Vietnamese.  He said he was hit 
multiple times by the gun butt of an AK 47 during the capture.  
He remembered about 500 Vietnamese sympathizers with guns 
surrounding him, many with missing arms or legs, and also 
reported seeing U.S. Army troops with tanks.  The Veteran 
reported that he did not remember how long he was held, and later 
heard that the United States government paid $30,000 to get the 
truck back.  See November 2008 statement by the Veteran, and a 
January 2009 statement by the Veteran's attorney.

The Veteran's service personnel records show he received awards 
and medals including the Combat Infantryman Badge, but do not 
document him being missing in action.  The U.S. Army and Joint 
Service Records Research Center (JSRRC), in correspondence dated 
in June 2009, indicated that the morning reports submitted by the 
3rd Battalion, 21st Infantry Division (which was stationed in Tam 
Kay) for 1971 had been researched, but that such records did not 
document any incident in which a vehicle was captured and the 
United States military had to pay to have the vehicle returned.  
JSRRC also reported that the morning reports did not document 
that the Veteran was reported as missing in action, and noted 
that whether the Veteran was reported as missing in action during 
his military service in Vietnam should be maintained in his 
Official Military Personnel File (OMPF).

The Veteran's service treatment records (STRs) do not show 
complaints or treatment related to the Veteran's left shoulder, 
and his November 1971 separation examination reflected a normal 
clinical evaluation for his upper extremities.

A November 2008 VA examiner diagnosed the Veteran with tendonitis 
in the left shoulder, noting crepitus and guarding of movement.  
An x-ray of the left shoulder revealed possible post-traumatic 
deformity of the greater tuberosity.

The Veteran was also afforded a VA joints examination in June 
2010.  At this examination, the Veteran reported that he was hit 
with the butt of a gun when he was a "prisoner" in Vietnam.  
The examiner diagnosed the Veteran with tendonitis, and x-rays 
taken at the time of the examination revealed bilateral 
acromioclavicular degenerative joint disease, with no acute 
osseous abnormality.  The VA examiner noted that based on the 
Veteran's comments, it appeared that he had remote trauma to the 
left shoulder from being hit with the butt of a rifle while in 
captivity in Vietnam.  The Veteran reported repeated blows to his 
shoulder and denied any other injuries to his shoulder after 
leaving the service.  However, the VA examiner, I.W., M.D., noted 
that when he reviewed the original service records, to include 
the entrance and discharge examinations, and abundant medical 
information after that, there were no commentaries, injuries or 
indications of any left shoulder complaints.  Therefore, the VA 
examiner noted that because the record did not show any 
complaints about the left shoulder, it was difficult to answer 
the question of whether it was specifically due to service based 
on a specific event.  Nevertheless, based on the Veteran's 
comments, and because the x-rays did show minor changes in the 
left shoulder, Dr. W. felt that it was at least as likely as not 
that the left shoulder complaints are due to the repeated blows 
to the left shoulder during captivity, as the Veteran mentioned.  
But, Dr. W. also opined that, if he were to determine the 
question of whether any current left shoulder disability was 
related to an in-service incident based specifically on the 
available records, he would find it to be less likely than not 
that the Veteran's left shoulder disability was related to 
service, including due to repeated blows to the left shoulder 
during captivity.  Dr. W. reasoned that there was nothing in the 
Veteran's service records that mentioned left shoulder complaints 
or injuries; however, he stated that the Veteran's allegations 
regarding his injury were consistent with his current left 
shoulder disability.  Finally, Dr. W. reported that now that the 
x-rays he ordered of both shoulders had returned, the 
degenerative changes are found in both shoulders, making these 
changes likely due to the natural progression of the disease due 
to age-i.e., not due to old trauma or injury, as the changes in 
both shoulders were equal.  However, Dr. W. reported that the 
sclerotic changes of left shoulder greater than the right, would 
not exclude old trauma, therefore, his above comments still 
stand.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any injury or disease diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  Further, it is not enough that an injury or 
disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, VA shall accept as 
sufficient proof of service-connection of any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2010).

Here, the Veteran is currently diagnosed with left shoulder 
tendonitis, and x-rays reveal degenerative joint disease in the 
left shoulder.  See November 2008, and June 2010 VA examinations.  
Although the Veteran is competent to report that he suffered an 
in-service injury to his left shoulder when he was captured and 
hit in the left shoulder with an AK-47 rifle, the Board does not 
find the Veteran's report of this in-service incident to be 
credible.  Perhaps most significantly is the fact that the JSRRC 
could find no evidence of this incident.  Information obtained 
from the JSRRC reported that morning reports from the Veteran's 
infantry division had been researched, but that the records did 
not document any incident in which a vehicle was captured and the 
U.S. military had to pay to have it returned.  Further, the JSRRC 
report stated that the morning reports did not document that the 
Veteran was reported as missing in action, and explained that if 
the Veteran was reported as missing in action at any point in 
time, this would have been documented in his service personnel 
records.  The Board has thoroughly examined the Veteran's 
personnel records, and the records do not show the Veteran to be 
missing in action for any period of time while serving in 
Vietnam.  It should be pointed out that the circumstances 
surrounding the alleged event do not appear to have been related 
to combat.  Rather, even by the Veteran's own account, he was 
traveling with a cook in a jeep when this putative capture 
occurred.  Also significant is the fact that the STRs show no 
evidence of complaints related to the left shoulder, and upon 
discharge the Veteran did not mention any problems with his left 
shoulder, and a November 1971 discharge evaluation reported a 
normal clinical evaluation for the Veteran's upper extremities.

Further, regarding continuity of symptomatology, although the 
Veteran claims his current left shoulder tendonitis originated 
from a 1971 in-service incident, the Veteran himself has not 
expressly reported experiencing continued left shoulder symptoms 
since discharge from service in 1971, and the record does not 
document any complaints or treatment related to the left shoulder 
until the Veteran filed his claim for service connection in 
September 2008.  November 2008 is the first time in the record 
that a diagnosis related to the left shoulder is shown.  
Significantly, the record contains several orthopedic 
examinations prior to the Veteran filing his claim in 2008.  
These were done to evaluate his back, left ankle and right knee, 
and at no point did the Veteran bring up complaints related to 
his left shoulder.  For example, at orthopedic examinations 
conducted in October 1973, April 1986, July 2004, and September 
2006, pertaining to his back, right knee, and left ankle, the 
Veteran never reported problems related to his left shoulder.  
Further, in the September 2006 VA General Medical examination, 
the Veteran was specifically asked about his musculoskeletal 
system and did not report any muscle or joint symptoms beyond his 
left ankle.

Based on the above analysis, the Board finds that the Veteran's 
allegations regarding an in-service incident where he was 
captured and hit in the left shoulder with the butt of a gun, not 
to be credible.  The JSRRC was unable to verify the incident, and 
the report specifically noted that if the Veteran had been 
captured, the personnel record would document him as being 
missing in action, which as noted above, it does not.  Further, 
the STRs are absent complaints or treatment related to the left 
shoulder, and although several orthopedic examinations were 
conducted throughout the years, the Veteran never reported 
problems with his left shoulder.  It would seem to the Board that 
if he was in fact suffering from a left shoulder disability 
through the 1970s and 1980s, he would have reported his problems 
at one of his many orthopedic examinations.  Lastly, the record 
contains private medical records dated from May 1994 through 
August 2005; however these records are also silent for complaints 
or treatment related to the left shoulder.

Finally, there is no probative medical evidence tracing the 
Veteran's currently diagnosed left shoulder tendonitis or DJD to 
service.  In this case, Dr. W. opined that based solely on the 
Veteran's report of the alleged in-service incident involving 
being hit with the butt of a gun in his left shoulder, it was at 
least as likely as not that his left shoulder disability was due 
to blows to the left shoulder during captivity as the Veteran 
mentioned.  However, Dr. W. also opined that if he were to answer 
the question of whether or not the Veteran's currently diagnosed 
left shoulder disability was traceable to an in-service incident 
based on the available records, he would find it to be less 
likely than not that a left shoulder disability was related to 
service.  Dr. W. reasoned that there was nothing in the STRs that 
mentioned left shoulder complaints or injury, and when he 
reviewed the abundant medical evidence after the Veteran's 
discharge from service, there were no commentaries and no 
indications of any left shoulder complaints.  

Essentially, it appears that Dr. W. was indicating that, if the 
Veteran's story is credible, then it was as likely as not that he 
had residual shoulder disability from the injury.  However, for 
the reasons set forth above, the Board does not find the 
Veteran's report of the in-service incident to be credible.  
Further, after the VA examiner opined that a current left 
shoulder disability was at least as likely as not related to 
service based solely on the Veteran's allegations and an x-ray 
showing minor degenerative changes, new x-ray results were 
obtained that revealed degenerative changes in both shoulders, 
which Dr. W. noted, made the shoulder joint changes likely due to 
the natural progression of disease due to age rather than due to 
old trauma or injury.  

Although Dr. W. also stated that sclerotic changes greater on the 
left than the right would not exclude old trauma, this piece of 
evidence now represents the only evidence of record which is 
consistent with the Veteran's allegation of an in-service injury 
to the left shoulder.  Because Dr. W. based his positive nexus 
opinion based solely on the Veteran's report of an in-service 
incident, which the Board finds incredible, in addition to this 
one piece of medical evidence documenting sclerotic changes 
greater on the left shoulder than the right, the Board does not 
find Dr. W.'s opinion stating that a current left shoulder 
disability is at least as likely as not related to service to be 
probative.  The greater weight of the evidence is against this 
claim of direct service connection.  As Dr. W. noted, there is 
not documentation of left shoulder complaints during or for many 
years following service, despite voluminous medical records 
during the 1970s through 1990s time frame, and as such, it is 
less likely than not that the Veteran's left shoulder disability 
is related to service.

In summary, the Board does not find the Veteran's report of being 
taken captive by the enemy and hit in the shoulder with the butt 
of a gun to be credible.  His allegation is contradicted by 
information obtained from the JSSRC and the Veteran's personnel 
file, both of which contain no report of the in-service capture, 
and do not report the Veteran missing in action.  Further, the 
medical evidence does not provide support for the Veteran's 
story.  As Dr. W. himself noted, the overwhelming lack of 
documentation of in-service or post-service complaints related to 
the left shoulder, degenerative changes in both shoulders 
suggesting that his left shoulder disability is age related as 
opposed to the result of an old injury, in addition to the 
inability of the JSSRC to verify his report of being missing in 
action, all taken together, contradict the Veteran's report of 
being captured and hit with the butt of a gun.

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against the claim.  The evidence 
is not approximately balanced for and against the Veteran's 
claim, and as such, the provisions pertaining to resolving 
reasonable doubt in the Veteran's favor are not for application.  
Service connection for a left shoulder disability as directly 
related to service, including to an in-service incident where the 
Veteran was allegedly hit in the shoulder with a gun during 
captivity, is not warranted.

Although certain chronic diseases, including arthritis, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service, see 38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2010), in this case, the Veteran was not diagnosed with 
arthritis until approximately 2008, more than 30 years after 
discharge.  As such, service connection on a presumptive basis 
for left shoulder degenerative joint disease is not warranted.

III.  IBS and Dyspepsia

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 
§ 4.1 (2010).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the  regulations do not 
give past medical reports precedence over current findings.  Id.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

The Court has indicated that a distinction must be made between a 
Veteran's dissatisfaction with original ratings and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  As noted above, the 
Veteran is currently in receipt of a noncompensable rating from 
October 14, 2004 to April 19, 2006, and a 10 percent rating from 
April 19, 2006.  Accordingly, the Board will evaluate the 
Veteran's IBS and dyspepsia to determine if the evidence of 
record entitles him to a compensable rating prior to April 19, 
2006, or a rating higher than 10 percent since that date.

Governing regulations provide that there are diseases of the 
digestive system, particularly with the abdomen, which, while 
differing in the site of pathology, produce a common disability 
picture characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114.

Diagnostic Code 7319 provides ratings for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable 
colon syndrome with disturbances of bowel function with 
occasional episodes of abdominal distress is rated as 
noncompensably (zero percent) disabling.  Moderate irritable 
colon syndrome, with frequent episodes of bowel disturbance with 
abdominal distress, is rated 10 percent disabling.  Severe 
irritable colon syndrome, with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal distress, 
is rated 30 percent disabling.  38 C.F.R. § 4.114.

Dyspepsia is ratable under DC 7346, pertaining to hiatal hernia, 
a closely analogous condition.  38 C.F.R. § 4.20 (2010).  Under 
DC 7346, a 10 percent rating is warranted for a hiatal hernia 
with two or more of the symptoms for the 30 percent evaluation of 
less severity.  A 30 percent rating is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  Lastly, a 60 
percent rating is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, DC 7346.

A June 2005 VA examination revealed that the Veteran suffered 
from IBS, reflux and stomach pains, and showed that the date of 
onset was unknown but perhaps one year.  The Veteran reported 
that he took Prevacid that helped with the upper stomach 
discomfort/belching, but not with the lower intestinal issues.  
On examination, the examiner noted that there was no hernia 
present, no abnormal findings of the tuberculous peritonitis, and 
no other significant physical findings.  The examiner diagnosed 
the Veteran with irritable bowel syndrome and reflux, and stomach 
pains.  The examiner reported that the Veteran's anxiety, which 
he stated recurs every day, caused recurrences of his bowel 
symptoms, including abdominal pain, more constipation, occasional 
diarrhea, and occasional belching.  However, the VA examiner 
noted that current medical science shows that PTSD certainly does 
not cause reflux disease, and noted that if the Veteran's PTSD 
did not exist, it was at least as likely as not that he would 
still have reflux disease.  The VA examiner noted that the 
increased symptoms due to the mental health issues included more 
diarrhea, constipation, difficulty with bowel movements, and 
abdominal discomfort.  The VA examiner explained that with 
increased anxiety, bowels usually follow with increased 
peristalsis and the need to move the bowels, which also includes 
abdominal pain.  Any time he becomes anxious, which the Veteran 
reports is on a daily basis, his symptoms recur more frequently 
and worsen.

A September 2006 VA examination reflected that the Veteran 
experiences anxiety on a daily basis, which caused recurrences of 
his bowel symptoms.  These symptoms included abdominal pain, 
heartburn, constipation, and occasional diarrhea.  The examiner 
also noted that the Veteran will experience occasional belching, 
and noted that he has taken Prevacid in the past and this helped 
his upper stomach conditions, but not the lower GI symptoms.  The 
Veteran reported that any time he becomes anxious, which he 
stated was on a daily basis; his symptoms occur more frequently 
and worsen.  The VA examiner reported that his disability had 
been stable since its onset, and noted that the side effect of 
his treatment with Prevacid was diarrhea.  At this examination, 
the Veteran did not report nausea, vomiting, hernia, dysphagia, 
melena, or fecal incontinence, but did report abdominal pain, 
regurgitation, heartburn, constipation and indigestion.  On 
examination, an inspection of the abdomen was normal and bowel 
sounds were found to be normal.

Finally, the Veteran was afforded a VA intestinal and stomach 
examination in June 2010.  At this examination, the Veteran 
reported intermittent diarrhea and constipation for the past 
three to five years.  Since its onset, the Veteran described his 
diarrhea and constipation as intermittent with remissions, and 
noted that he was not currently receiving treatment for his 
disability.  The Veteran reported a history of constipation which 
occurred weekly, and diarrhea with a frequency of several times 
per week, but less than daily, with the frequency of the diarrhea 
described as episodic.  The Veteran reported more than 12 attacks 
per year with the duration of episodes lasting one day or less.  
The Veteran reported no history of nausea, vomiting or fistula, 
but noted that there was a history of moderate intestinal pain in 
the epigastric area several times per week that lasted minutes.  
The examiner diagnosed the Veteran with irritable bowel syndrome, 
noting that his primary problem was diarrhea and constipation.  
The VA examiner also diagnosed the Veteran with dyspepsia, and 
after reviewing the medical records noted that the Veteran gets 
an upset stomach, with occasional belching/burping, usually on a 
daily basis.  The examiner described the Veteran's dyspepsia as 
intermittent with remissions, and noted that he used Prevacid 
daily, which helped.  The VA examiner stated that there were no 
episodes of melena or hematemesis.  Overall, the VA examiner 
reported that the Veteran continued to get an upset stomach, 
intermittent bowel movements every 3 to 6 days, which are mostly 
diarrhea, and occasional constipation.  The VA examiner reported 
that based on the current findings and history, the level of 
severity of the Veteran's IBS and dyspepsia appeared to be 
moderate.

As explained above, a single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.  Here, the Board finds that the predominant 
disability picture involves diarrhea and constipation-thus the 
Veteran's disability is most properly evaluated under diagnostic 
code 7319 pertaining to irritable bowel syndrome.  Specifically, 
the June 2005 VA examiner explained that the increased 
gastrointestinal issues due to the Veteran's service-connected 
PTSD (mental health issues) included more diarrhea, constipation, 
difficulty with bowel movements and abdominal discomfort.  The VA 
examiner noted that with increased anxiety, bowels usually follow 
with increased peristalsis and the need to move the bowels, which 
also includes abdominal pain.  Based on this information, the 
Board finds that the Veteran's predominant disability picture 
involves his lower intestine and problems with diarrhea and 
constipation, as opposed to dyspepsia in his upper digestive 
tract.

In considering the proper evaluation for the Veteran's IBS and 
dyspepsia from October 14, 2004 to April 19, 2006, and providing 
the Veteran with the benefit of the doubt, the Board finds that 
his disability picture more nearly approximates a 10 percent 
evaluation because the medical evidence shows that his irritable 
bowel syndrome and dyspepsia symptoms are moderate.  From October 
14, 2004 to April 19, 2006, the Veteran experienced frequent 
episodes of bowel disturbance with abdominal distress.  
Specifically, the June 2005 VA examiner stated that the Veteran's 
anxiety recurred daily, which caused recurrences of his bowel 
symptoms including abdominal pain, more constipation, and 
occasional diarrhea.  The VA examiner explained that with 
increased anxiety the bowels usually followed with increased 
peristalsis and the need to move the bowels.  Thus, because the 
Veteran reportedly experienced anxiety every day, and with his 
anxiety his gastrointestinal symptoms including bowel disturbance 
and abdominal distress recurred more frequently and worsened, the 
Board finds that the disability picture for his IBS and dyspepsia 
for this time period more nearly approximates moderate 
symptomatology and the criteria required for a 10 percent 
evaluation.  

However, the Board finds that a higher, 30 percent disability 
evaluation for this time period is not warranted under either 
diagnostic code 7319 (irritable colon syndrome) or under 
diagnostic code 7346 (hiatal hernia).  Here, the medical evidence 
does not show that the Veteran experiences severe irritable colon 
syndrome with more or less constant abdominal distress as the 
June 2005 VA examiner reported only occasional diarrhea that 
occurred when the Veteran was anxious.  Regarding dyspepsia, 
although the 2005 VA examiner reported evidence of reflux and 
stomach discomfort with occasional belching, the 2005 examiner 
did not report evidence of dysphagia (difficulty swallowing), 
pyrosis (heartburn) and regurgitation that was accompanied by 
substernal or arm or shoulder pain.  Therefore, despite the 
Veteran's reflux, (which can include heartburn and regurgitation 
although not mentioned by the 2005 VA examiner), the salient 
point to make is that no substernal or arm or shoulder pain 
resulting from recurrent epigastric distress was found on 
examination.  See June 2005 VA examination.  

Regarding the proper disability evaluation for the Veteran's IBS 
and dyspepsia from April 19, 2006 to the present, the Board finds 
that a higher, 30 percent evaluation under either diagnostic code 
7319 pertaining to irritable colon syndrome, or under diagnostic 
code 7346 (hiatal hernia) is not warranted.  Here, the June 2010 
VA examiner specifically stated that based on the current 
findings and the Veteran's history, the overall level of severity 
of his IBS and dyspepsia appeared to be moderate.  The VA 
examiner explained that the Veteran continued to get an upset 
stomach, intermittent bowel movements every three to six days, 
which were mostly diarrhea, and occasional constipation.  
Regarding IBS, after reviewing the medical evidence, the VA 
examiner described the Veteran's diarrhea and constipation as 
intermittent with remissions, noting that he experienced 
episodic, not constant, diarrhea, with a frequency of several 
times per week, and constipation that occurred weekly.  Regarding 
dyspepsia, the 2010 VA examiner reported that the Veteran 
suffered from an upset stomach and occasional burping and 
described his dyspepsia as intermittent with remissions.  The 
only other relevant medical evidence of record for this time 
frame includes a September 2006 VA examination that supports the 
June 2010 examiner's findings that the severity of the IBS and 
dyspepsia symptomatology was moderate, not severe.  Specifically, 
a September 2006 VA examiner reported that the Veteran's symptoms 
had been stable since onset, and noted that there was no evidence 
of dysphagia; however, the Veteran did report regurgitation and 
heartburn.

In summary, the June 2010 VA examiner reported that the overall 
level of severity of the Veteran's IBS and dyspepsia was 
moderate, not severe.  He reasoned that the Veteran continued to 
have occasional constipation, episodic diarrhea, and intermittent 
dyspepsia with remissions, which taken together, equated to 
moderate irritable bowel syndrome and dyspepsia.  Evaluating the 
Veteran's disability under diagnostic code 7319,  severe diarrhea 
or alternating diarrhea and constipation with more or less 
constant abdominal distress is not shown by the relevant medical 
evidence from April 19, 2006 forward.  As just noted, the Veteran 
only experienced episodic, intermittent diarrhea and constipation 
with remissions, not constant abdominal distress.  Because the 
medical evidence for the time period under consideration-from 
April 19, 2006 forward, does not more nearly approximate severe 
irritable colon syndrome, the Board finds that a higher (30 
percent) evaluation under diagnostic code 7319 is not warranted.  

A 30 percent rating under diagnostic code 7346 (hiatal hernia) is 
also not warranted.  The Board notes that the June 2010 VA 
examiner described the Veteran dyspepsia as intermittent with 
remissions, which does not equate to persistent recurrent 
epigastric distress.  Further, as discussed above, although the 
Veteran reported that his dyspepsia (indigestion) resulted in 
pyrosis, and regurgitation, but not dysphagia, (see September 
2006 VA examination), the significant point to make is that the 
medical evidence for the time period under consideration does not 
show that his dyspepsia symptoms were accompanied by substernal 
or arm or shoulder pain, and as such a higher (30 percent) rating 
under diagnostic code 7346 is not warranted.   

Based on the above analysis, the Board finds that from October 
14, 2004 forward, the severity of the Veteran's IBS and dyspepsia 
equates to a 10 percent evaluation under diagnostic code 7319.

The Board has considered whether the Veteran's IBS and dyspepsia 
warrants referral for extraschedular consideration.  The above 
determinations are based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that the Veteran's IBS and dyspepsia reflect so 
exceptional or unusual a disability picture as to warrant the 
assignment of an initial evaluation higher than the 10 percent 
rating already assigned on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) for any period since the 
grant of service connection.  Moreover, the condition is not 
shown to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such factors, 
the Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Service connection for a left shoulder disability is denied.

From October 14, 2004 to April 19, 2006, a 10 percent rating for 
dyspepsia and irritable bowel syndrome is granted.

From April 19, 2006, a rating in excess of 10 percent for 
dyspepsia and irritable bowel syndrome is denied.


REMAND

In this case, the Court remanded the Veteran's claims to reopen 
service connection for pes planus and lumbosacral strain because 
of VA's failure to provide proper notice in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).  Specifically, the Court 
found that the Veteran was not adequately notified of the 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to obtain on 
behalf of the claimant, and (3) any evidence that the claimant is 
expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Court also found that the Veteran was not adequately notified 
of the evidence and information necessary to reopen a disallowed 
claim-(i.e., what constitutes new and material evidence), nor 
was he notified of what was required to substantiate the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Court explained that the VCAA 
requires, in the context of a claim to reopen, that VA look at 
the bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Thus, the Board finds that a remand is required to 
satisfy the notification provisions of the VCAA in accordance 
with Kent, supra and the notice provisions of section 38 U.S.C.A. 
§ 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and 
ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2010) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2010).  
See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, the originating agency 
must apprise the Veteran of the requirement 
that, in accordance with 38 C.F.R. § 3.156, 
new and material evidence must be received in 
order to reopen his previously denied claims.  
The notification letter should explain what 
constitutes new and material evidence, and 
the Veteran should be told of the bases for 
the previous denial and consequently what is 
now required to reopen.  See Kent, supra.  He 
should also be instructed as to what is 
required to substantiate the underlying 
service connection claims.  Id.  
Specifically, the AOJ should identify the 
type of evidence (e.g., an opinion from a 
medical expert relating pes planus and 
lumbosacral strain to the Veteran's period of 
service) necessary to satisfy the element of 
the underlying claim which was found 
insufficient in the previous denial, in 
accordance with Kent, supra.  The 
notification letter should also inform the 
Veteran that a disability rating and an 
effective date for the award of benefits will 
be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After notifying the Veteran in accordance 
with the VCAA, and affording the Veteran an 
opportunity to submit additional evidence, 
the AOJ should undertake any other 
development deemed appropriate, and consider 
the issues on appeal in light of any 
information or evidence received.  If the 
claim is reopened, the AOJ should consider 
whether additional evidentiary development is 
required, such as obtaining medical opinion 
evidence.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


